Title: Thomas Jefferson to William Short, 17 May 1811
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Monticello May 17. 11.
          
           Yours of April 11. was recieved in due time; but as you expressed a wish that your lands should be offered to mr Bankhead & he was gone on a visit to his father & family at Portroyal, I awaited his return. I knew indeed that he had just made a purchase for himself, of the land which was Colo N. Lewis’s, extending from Charlottesville to Monticello: but I knew also that he meant to press that on his father, & buy again for himself. the father is very anxious to remove from Portroyal, & particularly to this neighborhood, & we thought it decided that he would do so. but when it came to be proved, the mother would not consent to leave Portroyal. mr Bankhead & his family are now gone there again to pass the summer and I think it probable the old lady will be induced to remove. if he should not take your land, I am persuaded it can be sold at the price you mention, (10. D.) and the accomodations of time you are willing to yield, on which however you ought to have interest from the time. every now & then some body is wishing to buy land in this neighborhood, so that, by waiting a while a purchaser might offer. perhaps indeed more than 10.D. might be had on considerable credit. Harvie’s land sold nominally for 12. or 12½ D. but when the rents due, stock, provisions & crop on hand, which were thrown in gratis, came to be deducted, it was about 10.D. only to the acre, & it was one of the finest tracts at the mountains. mr Bankhead gave for Lewis’s lands 16.D. the acre: but the part next to Charlottesville was considered as town lots, and some had been actually sold at 20. or 25.D. the acre and there was a considerable demand for them. the instalments were easy (of 1. 2. & 3. years) and, what I believe had more weight than all, was it’s adjency adjacency to Monticello, the 2. dwelling houses being but ¾ of a mile apart. add to this that every foot of the whole 800. acres was land of the first quality, except about 20. acres. I do not know therefore whether we are to consider the prices of our land as risen. there was a good tract sold last year adjoining Edgehill on a valuation, & to be paid for in Kentucky lands, & it was valued by disinterested men @ 6.D. only: so that I do not know the real effect of these sales of such opposite characters. however I will make known your willingness to sell at 10.D. and see also whether more can be got.  should you not sell I will assist Price in looking out for a single tenant, and binding him up to an improving rotation. my own experience has taught me that lands had better lie idle than in the hands of small tenants. I shall also be very ready to advise Price in every thing, he taking all details on himself. for ease & tranquility are now become my summum bonum. reading, riding in my farms, & society at certain hours, are my present enjoiments, & the writing table my aversion.
           Of the transactions you allude to at Washington I am as uninformed as you can be, having had no information but through the newspapers. if whether the whole was not voluntary, or there was really a rupture as the papers said, I know not, and have wished not to know. the affection with which I passed eight years with all the parties made me anxious to avoid even enquiries into the fact or cause. I am persuaded Monroe will be a valuable member in their councils, and was therefore rejoiced, if there was to be a change, that he should be taken in. the first knolege I had of it was by a letter from himself written on his departure from Richmond.
          Of the Mammoth cave, mentioned in your letter, I have never before heard. if the description you have is such an one as may reasonably come by post, I willingly accept your kind offer of communicating it, and will return it with little delay. I very verily believe your determination to have a farm in the interior country, & yet within visiting distance of Philadelphia will add to your health & happiness. I experience this in the mere change of scene on my trips to Poplar forest, distant as it is, and, like this, in the country. accept the assurance of my constant and affectionate attachment
          
            Th:
            Jefferson
        